—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Dunn, J.), dated December 11, 1992, which, after a hearing, granted the defendant’s motion to compel the plaintiff to pay the defendant $500 for an EKG machine, $825.58 in medical arrears, and $750 for counsel fees.
Ordered that the order is affirmed, without costs or disbursements.
The record on appeal does not contain the hearing minutes upon which the Supreme Court’s order was based. Therefore, this Court can discern no basis upon which to disturb the Supreme Court’s determination. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.